            Case 2:20-cv-00608-KJN Document 18 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN CHOYCE,                                       No. 2:20-cv-0608 KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    N. RADASA,
15                         Defendant.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

18   under 42 U.S.C. § 1983. Plaintiff alleges that Radasa has on several occasions intentionally

19   denied plaintiff his PRN medication for his chronic chest pains and high blood pressure, causing

20   plaintiff’s condition to worsen, subjecting him to a possible stroke or heart attack, in violation of

21   the Eighth Amendment. On July 22, 2020, defendant filed a motion to opt out of the post-

22   screening ADR project. After reviewing the motion, the court finds good cause to grant

23   defendants’ motion.

24             Accordingly, IT IS HEREBY ORDERED that:

25             1. Defendants’ motion to opt out (ECF No. 17) is granted and the stay of this action is

26   lifted; and

27   ////

28   ////
                                                          1
         Case 2:20-cv-00608-KJN Document 18 Filed 07/29/20 Page 2 of 2

 1             2. By separate order, the court will set a schedule for this case.

 2   Dated: July 29, 2020
 3

 4   /choy0608.optout

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
